Exhibit 10.1

FORM OF

RESTRICTED STOCK UNIT AWARD AGREEMENT

CU BANCORP

2007 EQUITY AND INCENTIVE PLAN

AS RESTATED JULY 31, 2014

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [            ], 2015 (the “Grant Date”) by and between CU Bancorp, a
California corporation (the “Company”) and             (the “Grantee”).

WHEREAS, the Company has adopted the 2007 Equity and Incentive (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Restricted Stock Units.

1.1 Pursuant to Section 9 of the Plan, the Company hereby issues to the Grantee
on the Grant Date an Award consisting of, in the aggregate,
            (            ) Restricted Stock Units (the “Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one share of
Common Stock, subject to the terms and conditions set forth in this Agreement
and the Plan. Capitalized terms that are used but not defined herein have the
meaning ascribed to them in the Plan.

1.2 The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

2. Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company.

3. Vesting.

3.1 Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date, the Restricted Stock
Units will vest in accordance with the following schedule (the period during
which restrictions apply, the “Restricted Period”):

 

1



--------------------------------------------------------------------------------

Vesting Date: Number of Restricted Stock Units That Vest:
[                    ], 2017 [                    ], 2018
[                    ], 2019

Once vested, the Restricted Stock Units become “Vested Units.”

3.2 The foregoing vesting schedule notwithstanding, if the Grantee’s Continuous
Service terminates for any reason at any time before all of his or her
Restricted Stock Units have vested, the Grantee’s unvested Restricted Stock
Units shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Grantee under this Agreement.

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled in accordance with Section 6, the Restricted Stock Units or
the rights relating thereto may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Grantee. Any attempt to
assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
Restricted Stock Units or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units will be
forfeited by the Grantee and all of the Grantee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.

5. Rights as Shareholder; Dividend Equivalents.

5.1 The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.

5.2 Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

5.3 If, prior to the settlement date, the Company declares a cash or stock
dividend on the shares of Common Stock, then, on the payment date of the
dividend, the Grantee’s Account shall be credited with Dividend Equivalents in
an amount equal to the dividends that would have been paid to the Grantee if one
share of Common Stock had been issued on the Grant Date for each Restricted
Stock Unit granted to the Grantee as set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

5.4 The Dividend Equivalents credited to the Grantee’s Account will be deemed to
be reinvested in additional Restricted Stock Units (rounded to the nearest whole
share) and will be subject to the same terms and conditions as the Restricted
Stock Units to which they are attributable and shall vest or be forfeited (if
applicable) at the same time as the Restricted Stock Units to which they are
attributable. Such additional Restricted Stock Units shall also be credited with
additional Restricted Stock Units as any further dividends are declared.

6. Settlement of Restricted Stock Units.

6.1 Subject to Section 9 hereof, promptly following the vesting date, and in any
event no later than March 15 of the calendar year following the calendar year in
which such vesting occurs, the Company shall (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of Vested Units
and cash equal to any Dividend Equivalents credited with respect to such Vested
Units or, at the discretion of the Committee, shares of Common Stock having a
Fair Market Value equal to such Dividend Equivalents; and (b) enter the
Grantee’s name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee.

6.2 Notwithstanding Section 6.1, to the extent the Company reasonable
anticipates that the Company’s corporate income tax deduction for the payment of
shares under this Agreement as a result of the application of Code
Section 162(m), will be limited or eliminated, the Company shall defer the
payment and delivery of such shares to Participant to the earliest date where
the Company reasonably anticipates that such deduction will not be limited or
eliminated by application of Code Section 162(m).

6.3 Notwithstanding Section 6.1, if the Grantee is deemed a “specified employee”
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Grantee becomes eligible for settlement of the RSUs upon his
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee’s separation from service
and (b) the Grantee’s death.

7. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

 

3



--------------------------------------------------------------------------------

8. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 4.3 of the
Plan.

9. Tax Liability and Withholding.

9.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Stock Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

(a) tendering a cash payment.

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

9.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

10. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

11. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to [                    ], at the
Company’s principal corporate offices. Any notice required to be delivered to
the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

4



--------------------------------------------------------------------------------

12. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California without regard to conflict
of law principles.

13. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

14. Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

16. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

17. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

18. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Grantee’s material rights
under this Agreement without the Grantee’s consent.

19. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.

20. No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

22. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CU BANCORP

By:

                     

Name:

 

Title:

 

GRANTEE

 

 

7